DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1 and 16, in addition to other limitations in the claims, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: a first through silicon via (TSV) in the first silicon substrate, wherein the first through silicon via (TSV) vertically extends through the first silicon substrate, wherein the first interconnection metal layer is under across an edge of the chip-on-chip package, wherein the first interconnection metal layer couples to the first through silicon via (TSV); a first polymer layer on the second insulating dielectric layer and in a space outside of the chip-on-chip package and extending in a horizontal direction from a sidewall of the chip-on-chip package, wherein the first polymer layer contacts an area of the sidewall of the chip-on-chip package, wherein the area extends upwards to a horizontal level defined by a top surface of the chip-on-chip package; and a metal post in the first polymer layer, wherein the metal post vertically extends through the first polymer layer, wherein the metal post comprises a copper layer having a thickness between 5 and 300 micrometers, wherein a top surface of the first polymer layer and a top surface of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        2/16/21